Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 6/30/2022. Claims 1, 5, 9-10 are amended; claim 2 is cancelled; and claims 12-21 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1, and 3-21 are currently pending in the application.

EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Asaf Batelman on 8/31/2022 (cf. interview summary).
Claim 18:
Insert “further” after “hard coating layer” (line 1) and before “comprises” (line 2).

Claim 19:
Delete “further comprising an interfacial layer between the hard coating layer and the flexible base film, and formed from a first component of the flexible base film and a second component of the hard coating layer,” (lines 1-3)
Insert “greater than 0 micrometers and” after “interfacial layer is” (line 4) and before “equal to” (line 4).

Claim 21: Cancelled.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
Claims 1, and 3-11 are allowed. Claims 12-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (protective window) and II (display device including protective window of group I), as set forth in the Office action mailed on 5/10/2022, is hereby withdrawn and claims 12-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Present claims are drawn to a protective window comprising 
a flexible base film including polyimide;
a hard coating layer disposed on the flexible base film, wherein the hard coating layer comprises a silicone leveling agent and an inorganic antistatic agent, wherein the hard coating layer comprises an upper area, and a lower area disposed between the upper area and the flexible base film, and a density of the inorganic antistatic agent in the upper area is greater than a density of the inorganic antistatic agent in the lower area; and 
an interfacial layer between the hard coating layer and the flexible base film, wherein the interfacial layer includes polyimide and an inorganic antistatic agent including a same material as the inorganic antistatic agent of the hard coating layer.

Closest prior art of Horio et al (US 2015/0004397 A1) teaches an optical layered body comprising a light transmitting substrate (abstract) which is preferably a highly flexible film (paragraph 0091) including polyimide (paragraph 0090).  The optical layered body further includes a hard coat layer (paragraph 0094) comprising a leveling agent and conductive fine particle dispersion (paragraph 0156).  The conductive fine particles are the same as those in the antistatic layer (paragraph 0105).  Examples of conductive particles include metal oxide fine particles such as tin oxide (SnO2), antimony oxide (Sb5O2), zinc oxide (ZnO) (paragraphs 0035 and 0037).  Antistatic layer is disposed between the hard coat layer and light-transmitting substrate (paragraph 0097).  The antistatic layer is formed using a composition containing conductive fine particles and a resin component (paragraph 0013).  Examples of conductive particles include metal oxides such as antimony oxide, and tin oxide (paragraphs 0035 and 0037).  The resin component of the antistatic layer has a glass transition temperature of 80 to 1200C (paragraph 0068).  An updated search found art (Kourtakis et al (US 2019/0276669 A1)) teaching low haze polyimide film (title) that can be used as an antistatic film (paragraph 0069).  Polyimides are typically very thermally stable and have a Tg of greater than 3200C (paragraph 0002).  Hence, Kourtakis et al and Horio et al are not combinable because of the mutually exclusive glass transition temperatures of the resin component in the antistatic layer.  Therefore, cited art of record do not teach protective window comprising an interfacial layer including polyimide.  Other relevant art includes that of Kim et al (WO 2018-212547 A1).  Lim et al teach hard coating film and image display apparatus (title).  The hard coating film can be applied to a polyimide base material having excellent durability (summary).
Furthermore, claims 12-20 directed to non-elected invention (i.e. display device including protective window) contain all the limitations of an allowed product claim (protective window) and are rejoined.  The rejoined claims after having been fully examined for patentability under CFR 1.104 are deemed to be allowable.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764